Citation Nr: 1211818	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 based on treatment at a VA medical facility in November 2007.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, her son and S.B.



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from September 1963 to September 1967.  He died in November 2007, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appellant testified at a Board hearing held at the RO in April 2009. 

The Board initially notes that the March 2008 rating action from which this appeal originates also denied service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1310.  In her notice of disagreement with the March 2008 rating decision, the appellant specifically limited the issue on which she sought appellate review to DIC under the provisions of 38 U.S.C.A. § 1151.  The May 2008 statement of the case was limited to the issue of DIC benefits under 38 U.S.C.A. 
§ 1151, and both the appellant and her representative have, since the March 2008 rating action, referenced entitlement to benefits solely under the provisions of 38 U.S.C.A. § 1151.  Although the undersigned, at the April 2009 hearing, identified the issue as including entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1310, neither the appellant nor her representative at any point suggested the Veteran's death was due to service or to service-connected disability.  Rather, they both asserted that the actions of VA medical personnel in November 2007 led to the Veteran's death.  

The Board notes that, unlike the situation present in Percy v. Shinseki, 23 Vet. App. 37 (2009), here neither the appellant nor her representative has submitted any statement which can be reasonably construed as expressing disagreement with the March 2008 denial of service connection for the cause of the Veteran's death.  Absent a notice of disagreement (given that the appellant has made it quite clear at this point that her only assertion of entitlement to benefits involves the provisions of 38 U.S.C.A. § 1151), the Board does not have jurisdiction over any claim of entitlement to service connection for the cause of the Veteran's death.  Consequently, the Board has limited the issue on appeal to that of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1151.

The Board also notes that at the time of his death, the Veteran had, via a November 2007 statement, disagreed with the initial 10 percent evaluation assigned his depression in a September 2007 rating decision, and also raised claims of service connection for hearing loss and for tinnitus.  In response to the appellant's application for benefits based on the death of the Veteran, the RO in a March 2008 correspondence advised her that her claim for accrued benefits was denied.  She was provided with notice of her appellate rights. The record shows that she did not thereafter disagree with the denial of the claim for accrued benefits.  In consequence, the only matter before the Board at this time is that listed on the title page of this action.

In January 2011, the case was forwarded to a physician for an independent medical opinion.  That opinion was obtained in February 2011, and the appellant and her representative were provided with a copy and offered an appropriate opportunity to respond.  The case is now ready for adjudication.





FINDINGS OF FACT

1.  The Veteran died in November 2007 of cardiac arrest, hypotension and hypoxic respiratory failure, with sepsis as a significant contributing condition.  

2.  The Veteran's death was not proximately caused by any error in judgment, carelessness, negligence, or similar instance of fault on the part of VA, or an event that was not reasonably foreseeable as a result of VA medical treatment. 


CONCLUSION OF LAW

The criteria required for DIC benefits pursuant to 38 U.S.C.A. § 1151 due to treatment at a VA medical facility in November 2007 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.

In the present case, VA provided the appellant with the contemplated notice in a January 2008 correspondence.  The correspondence advised her of the information and evidence necessary to substantiate her claim under 38 U.S.C.A. § 1151.  The notice also informed her of the respective burdens of she and VA in obtaining evidence in connection with her claim. 

The Board notes that in the context of a Dependency and Indemnity Compensation claim under 38 U.S.C.A. § 1310, the Court held that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  As explained in the Introduction, however, this case involves a claim for DIC pursuant to 38 U.S.C.A. § 1151.  Under that statute, it is irrelevant whether the Veteran is service-connected for any disorder, or whether the fatal disorders originated in service.  Rather, entitlement under the statute is predicated on the actions or nonactions of VA medical personnel in the treatment of a veteran.  Consequently, the failure to notify the appellant of the conditions for which the Veteran was service-connected at the time of death is not prejudicial to the instant claim.  The Board finds that the January 2008 correspondence provided the appellant with 38 U.S.C.A. § 5103(a)- compliant notice.

The appellant was not specifically provided notice concerning the effective date to be  assigned in the event her claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).  Inasmuch, however, as the Board is denying the claim, the Board finds that the appellant can not have been prejudiced by this notice deficiency.

Based on the procedural history of this case, the Board concludes  that VA has complied with any duty to notify obligations set forth in 38 U.S.C.A. § 5103(a).

With respect to VA's duty to assist the appellant, the Board  notes that pertinent records from all relevant sources identified  by her, and for which she authorized VA to request, were obtained by the RO or provided by the appellant herself.  38 U.S.C.A. §  5103A.  In addition, the record shows that VA obtained two medical  opinions in connection with this claim, the first in March 2008, and the second in February 2011.  The February 2011 opinion in particular was an independent medical opinion obtained from a physician not affiliated with the VA medical facility at issue in this case.  The appellant and her representative were provided with a copy of the opinion, and allowed an appropriate period of time to respond.  Neither the appellant nor her representative have suggested that the independent medical opinion is deficient.

The record shows that at an August 2007 VA examination, the Veteran indicated that he was in receipt of disability benefits from the Social Security Administration (SSA).  Notably, however, he reported that he began receiving such benefits in connection with his 1995 cerebral vascular accident.  During his life, the Veteran never once suggested such records were relevant to any claim.  Nor has the appellant or her representative suggested that any records for the Veteran the SSA may still have are relevant to the instant appeal.  Given the absence of any indication that any records held by the SSA are relevant to the instant appeal, and the affirmative suggestion from the record that they are in fact not relevant, the Board finds that VA's duty to assist the appellant does not extend in this case to obtaining records from the SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir 2009).
 
In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to  comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or  38 C.F.R. § 3.159.  Therefore, the appellant will not be  prejudiced as a result of the Board proceeding to the merits of  the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

 



Factual Background

On file are VA and private treatment records covering the period from 1995 to November 2007, which document that the Veteran had a long history of frequent cigarette use and alcoholism (he reported drinking up to 12 mixed drinks each day).  He also had a longstanding history of hypertension.  The records show he suffered a large right intraparechymal bleed in the thalmus in December 1995.  He was treated for prostate cancer in 2000, and in 2005 underwent a transurethral resection of the prostate; the resection revealed benign prostate tissue.  A chest X-ray study in January 2000 showed chronic interstitial lung changes in both lower lungs, and by 2002, the Veteran was noted to have chronic obstructive pulmonary disease (COPD).  Liver function tests through 2006 were normal.  

In August 2006, the Veteran was hospitalized at a VA facility for pneumonia.  He presented with a history of aspiration pneumonia since his stroke; the records note that just before his admission, he was seen by his private medical doctor, who obtained X-ray studies showing left lower lobe pneumonia.  The Veteran's pneumonia was felt to likely be secondary to presbyesophagus and general dysmotility.  He was noted to have a history of alcoholism, placing him at risk for atypical organisms.  The records show that when admitted in August 2006, he had acute renal failure superimposed on a chronic renal failure, with a low hemoglobin level likely secondary to alcoholism.  

Treatment records for May 2007 through October 2007 show that the Veteran was evaluated for possible cancer of the left femoral head, with negative results.  He was found to be hypokalemic and hyponatremic, and diagnostic studies revealed emphysema with bilateral infiltrates.  His prostate-specific antigen was undetectable, and he was noted to have prostate cancer by history.  In October 2007, he presented to VA with lightheadedness, weakness and poor appetite.  A chest X-ray study in October 2007 showed streaky linear opacities in the lower lungs which possibly represented acute pneumonia, although the radiologist noted the Veteran did have some scarring in the region on previous X-rays.  The Veteran was felt to be hypotensive and anemic.  Several days later, an abdominal computed tomography scan revealed a small right pleural effusion, possibly representing acute pneumonic infiltrate or scarring and atelectasis.  

The Veteran was admitted to a VA facility the first week of November 2007 with chronic anemia, and a long history of dysphagia, presbyesophagus and diffuse esophagitis.  He was dehydrated, but was rehydrated and ultimately discharged in stable condition.  During his stay, he complained of nausea and vomiting for which one of the differential diagnoses included pneumonia.  The records for the visit occasionally note that a peripherally inserted central catheter (PICC) line was placed.  Two days after admission, the PICC line was discovered by the appellant to be leaking, and the records show this was remedied by the treating VA medical personnel.  Also during his stay, the Veteran developed wheezing and coarse breath sounds, but his condition improved markedly by November 9, 2007 (although a chest X-ray study showed a consolidation in the lungs).  He was discharged with instructions to call if he developed shortness of breath or changes in cough or sputum.  

Following the above discharge, the Veteran was seen for a follow up visit on November 16, 2007, at which time he reported feeling well, with only one additional episode of vomiting.  He requested removal of his Foley catheter.  On November 21, 2007, his family called to report that he was not doing well; he was weak, not eating, and had a bladder infection.  The Veteran was seen that day by VA medical personnel, at which time fluids were forced into him orally, and a small amount of urine was obtained through use of a catheter.

Private medical records for November 24, 2007 show that the Veteran complained of a four-day history of lightheadedness, and note that he recently was seen for a bladder infection.  He was noted to be dehydrated, and to have left-sided pneumonia, as well as COPD and hypotension.  He was recommended for transfer to VA. The records show he was transferred to a VA facility the same day via ambulance, and admitted with hypoxia secondary to bilateral compromised lungs with left-sided pneumonia.  The Veteran's medical history was examined, and he was physically evaluated.  He exhibited decreased breath sounds with crackles, and was placed on oxygen, but would frequently remove the mask.  In response, his wrist was restrained and a nurse was placed in his room at all times.  The records show he would desaturate even with nebulizers, and that a CPAP trial was ordered.  He was also administered epinephrine with limited results.  Diagnostic studies revealed diffuse left lung infiltrate, and a small right pleural effusion.  His cardiac enzymes were positive, and he was started on Zosyn and vancomycin.  He was given oxygen and nebulizers, but was confused and continued to deteriorate.  A November 25, 2007, entry indicates that, historically, the veteran had felt fine for about 10 days after his November 9th discharge, but then recently developed increased sputum and chills, as well as nausea and a poor appetite.  He was swabbed for methicillin-resistant Staphylococcus aureus (MSRA), and found to have the organism.  He was eventually placed on a ventilator, but became hypotensive, remaining in that state despite vasopressors.  Hemodialysis was considered, but his family did not believe it appropriate.  He died shortly thereafter.

The Veteran's death certificate lists cardiac arrest, hypotension and hypoxic respiratory failure as the causes of death, with sepsis as a significant contributing condition. 

In a February 2008 statement, Dean Thomson, M.D., opined that pneumonia was the most likely cause of the Veteran's death, although he was unsure as to the etiology of the pneumonia.

In a March 2008 opinion, a VA physician opined that from his review of the records, there was no nexus between the Veteran's service-connected disorders and his death.  As to the VA treatment received by the Veteran in November 2007, the physician stated that the evidence did not show the presence of pneumonia when the Veteran was discharged on November 9, 2007, and that X-ray studies shortly before that discharge did not show pneumonia.  He concluded that the Veteran's last episode of pneumonia developed after the November 5, 2007 admission, and was not caused by any type of fault on the part of VA in his treatment.  He noted that the pneumonia appeared to have developed between the November 2007 admissions, but that the exact originating date could not be determined or predicted.

On file is a September 2009 opinion by Dr. D. Thomson.  He concluded, after reviewing the Veteran's records, that the Veteran died from aggressive pneumonia.  He noted that the possibility of aspiration pneumonia was considered in light of the prior stroke, but that testing did not confirm this was the type of pneumonia in the veteran.  He also noted that an obstructing lung tumor was considered, but not found.  Dr. Thomson observed that diagnostic studies showed the presence of an irregularity in the lungs consistent with early pneumonia, but also consistent with old scar tissue.  He noted that it was logically suggested the Veteran may have become infected with a hospital-acquired organism (namely, MSRA), but that it was not possible to determine when such an organism was acquired.  Dr. Thomson noted that aggressive and prompt therapy was needed to successfully treat MSRA or other resistant pneumonias. 

Dr. Thomson explained that he saw the Veteran just before the final hospitalization, and that the Veteran was extremely ill at that time.  He concluded that the Veteran died from an infection with an aggressive and antibiotic resistant bacteria (possibly MSRA), which was commonly contracted when hospitalized.  He noted that it was possible instead that the Veteran had experienced a smoldering pneumonia for some time that became overwhelming.  He opined that all of the Veteran's health problems would have contributed to the development of and response to the pneumonia, including the diagnosis of prostate cancer.

In January 2011, the Board referred the claims files for an independent medical opinion.  The claims files were thereafter reviewed in February 2011 by Dr. H. Steinberg.  Dr. Steinberg noted the Veteran's medical history of alcohol abuse, hypertension, right thalmic stroke, and 50-pack-year history of smoking.  He also noted the history of prostate cancer in 2000, and chronic obstructive pulmonary disease confirmed beginning in 2002.  He observed that in August 2006, the Veteran was thought to have developed an aspiration pneumonia with dysmotility and gastroesophageal reflux, and was also thought to have cirrhosis and anemia.  He noted that the Veteran was evaluated in May 2007 for cancer in relation to a fracture of the left femoral head, but that the evaluation was negative for the presence of cancer.  Dr. Steinberg reviewed the records showing that in August 2007 the Veteran was found to be hypokalemic and hyponametric due to diuretic therapy.  He noted that chest X-ray studies at the time showed abnormalities in the area of the previous pneumonia.  

Dr. Steinberg noted that the Veteran was hospitalized the first week of November 2007 for a recent history of weakness, nausea and vomiting, and that he was found to be severely anemic at that time, and to complain of severe dysphagia for all solid food and pills.  He noted that diagnostic testing revealed the presence of diffuse erosive gastritis and dysmotility of the esophagus.  Dr. Steinberg observed that the Veteran was readmitted in November 24, 2007, because of severe hypoxemia and dyspnea, and that pneumonia of the entire left lung was present, as well as elevated liver enzymes.  He noted that the persistent hypoxemia required mechanical ventilation, and that, despite vasopressors, the Veteran became hypotensive and died.

Dr. Steinberg concluded that the Veteran's death was caused by the pneumonia noted during his final VA hospitalization, and that the contributing factors were his compromised state resulting from emphysema and cirrhosis.  He explained that the evidence did not support an etiological connection between the fatal disorders listed on the death certificate and service.  He explained that the Veteran's death instead was contributed to by the Veteran's longstanding history of smoking and alcohol consumption, as well as the 1995 stroke.  

Dr. Steinberg further concluded that the Veteran's service-connected disorders had no bearing on his death, and did not cause the pneumonia to advance beyond its natural progress.  He also determined that the service-connected disabilities did not prevent proper therapy for the Veteran or render the Veteran incapable of resisting the effects of the fatal conditions.  He explained that the aspiration pneumonia was likely the result of an abnormal functioning esophagus that was contributed to in part by the prior stroke and reflux esophagitis.  He further explained that the underlying emphysema (which was secondary to cigarette smoking) and alcohol consumption resulted in susceptibility to recurrent infection and cirrhosis, which also compromised his resistance.  He concluded that the service-connected disorders did not render the Veteran less capable of resisting the effects of the fatal conditions.  Dr. Steinberg instead explained that the Veteran's health was impaired by hypertension, thalmic stroke, esophageal dysfunction, cirrhosis (due to alcohol abuse) and emphysema (due to cigarette use).   

With respect to the allegation of fault on the part of VA in the Veteran's death, Dr. Steinberg concluded that there was no evidence of carelessness, negligence, lack of proper skill or error in judgment on part of VA personnel in providing treatment in November 2007.  He explained that the Veteran clearly had evidence of significant esophageal dysfunction which predisposed him to recurrent pneumonias.  In addition, the elevated liver enzymes suggested significant cirrhosis, and he explained that the Veteran's alcohol consumption would have predisposed him to recurrent pulmonary infections and possible aspiration, which was further complicated by esophageal dysfunction.  He additionally noted that the Veteran's underlying impaired lung function from smoking severely impaired his clinical response to pneumonia.  Dr. Steinberg noted that during the August 2006 hospitalization, the Veteran had been clinically diagnosed with severe anemia from decreased nutrition and probable blood loss secondary to hematuria or erosive esophagitis.  Dr. Steinberg concluded that the acute onset of pneumonia present on November 24, 2007, either represented a new aspiration pneumonia, or, less likely, a community acquired pneumonia to which he was susceptible because of his prior alcohol consumption, cirrhosis and emphysema.

The appellant specifically alleges that VA failed to diagnose or treat the Veteran's pneumonia during the November 5, 2007, admission, and that this failure led to the development of the fatal conditions.  At her April 2009 Board hearing, the appellant testified that VA personnel believed in October 2007 that the Veteran may have had pneumonia, based on X-ray studies of that month, but did not treat him, and instead told him to keep an eye on it.  She indicated that he went to his private medical provider on November 5, 2007, with weakness and loss of appetite.  That physician determined that the Veteran was dehydrated and had fluid in his lungs; she testified that the physician shared this information with VA.  The representative asserted that when the Veteran was transferred to VA later that day, VA personnel became obsessed with the PICC line placement, and ignored the Veteran's pneumonia.  The appellant testified that the Veteran did feel better after rehydration, but that following his discharge, his eating decreased.  She asserted that in her opinion, the Veteran was not in better condition after his discharge, and explained that the Veteran's condition deteriorated in the interim.  She further explained that when the Veteran was seen on November 16, 2007 for a follow up examination, the doctor checked breath sounds but did not appear concerned.  She testified that on November 24, 2007, the private physician determined that the Veteran had pneumonia in both lungs, and had the Veteran transferred to a VA facility.  The representative argued that the hospital admission report for the final VA admission acknowledged that the Veteran had pneumonia during the prior VA hospital visit that remained untreated until the last admission.






Analysis

With respect to claims filed on or after October 1, 1997, 38 U.S.C.A. §1151 provides in pertinent part that compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability was service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  38 U.S.C.A. §1151 (West 2002 & Supp. 2011). 

Regulations to implement the current version of 38 U.S.C.A. § 1151 were promulgated in August 2004.  Those regulations are found in 38 C.F.R. § 3.361 (2011). 

Under 38 C.F.R. § 3.361, to determine whether additional disability exists within the meaning of § 1151, the Veteran's condition immediately prior to the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based is compared to his condition after such care, treatment, examination, services, or program has been completed.  Each body part or system involved is considered separately.  38 C.F.R. § 3.361(b). 

To establish causation, evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1). 

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 38 C.F.R. § 3.361(c)(3). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability, it must be shown that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability (see 38 C.F.R. § 3.361(c)); and (i) that VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (ii) that VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's-or, in appropriate cases, the Veteran's representative's-informed consent. 38 C.F.R. § 3.361(d)(1). 

Finally, the determination of whether the proximate cause of a Veteran's additional disability was an event not reasonably foreseeable is to be based on what a reasonable health care provider would have foreseen.  The event does not have to be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. 38 C.F.R. § 3.361(d)(2).  The regulation further provides that, in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §§ 17.32.  38 C.F.R. § 3.361(d)(2). 

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the appellant's claim for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death.  As previously described, two physicians have concluded that there was no evidence of fault on the part of VA in the Veteran's demise.  Those opinions are uncontradicted by any other competent evidence of record, including Dr. Thomson's opinion.  The February 2011 opinion in particular was based on a review of the entire claims files, and addressed the concerns present in the instant appeal.  Dr. Steinberg reviewed the Veteran's history of medical treatment in the year prior to his death, and noted the numerous complicating (and nonservice-connected) health problems present in the Veteran.  He concluded, as did the March 2008 VA physician and Dr. Thomson, that the primary cause of the Veteran's death was pneumonia.  He found, however, that the pneumonia's origin was likely the interim period between the two November 2007 admissions, and that the pneumonia was not the product of any fault on the part of VA. He noted that it was unlikely that the pneumonia had been smoldering for a long period of time.  In other words, he found it unlikely the pneumonia was present during the first November 2007 admission.  The March 2008 VA physician agreed.  Dr. Thomson did not have an opinion on the matter, indicating only that the etiology of the pneumonia was unclear.

Records prior to the first November 2007 admission show that the Veteran did have a history of developing aspiration pneumonias, consistent with his documented history of alcoholism and dysmotility disorders.  Although the October 17, 2007, chest X-ray study and subsequent abdominal CT study showed findings consistent with pneumonic infiltrates, both studies also noted that the findings could be consistent with the scarring that had been present on numerous prior diagnostic studies.  In any event, when hospitalized the first week in November 2007, chest X-ray studies did not show pneumonia, and the Veteran's coarse breath sounds resolved prior to discharge.  

The appellant contends that the Veteran's treating VA medical personnel failed to diagnose pneumonia during the first November 2007 hospitalization, even though a private physician purportedly informed VA prior to the admission that pneumonia was present.  Records associated with that hospitalization show that pneumonia was in fact considered as a differential diagnosis, but that diagnostic studies did not substantiate that possibility.  The March 2008 VA physician reviewed the records, and indicated that there was no evidence that the Veteran had pneumonia during that hospitalization.  Dr. Steinberg also indicated that the records did not show pneumonia during that visit.  Dr. Thomson, although noting that the Veteran died from pneumonia, specifically indicated that he could not offer an opinion as to when the pneumonia began; he did not suggest that it was present during the first November 2007 hospitalization.  

In short, the medical records do not demonstrate that the Veteran had pneumonia during the first November 2007 hospitalization.  The Board points out that the representative's assertion that notes during the last hospitalization acknowledge the presence of pneumonia during the first hospitalization are not supported by the record.  The Board has reviewed the notes in question, but finds that they do not contain the acknowledgement the representative urges.  The only evidence suggesting that the Veteran did have pneumonia at that time which remained undiagnosed during his stay is the testimony of the appellant and the individuals who testified at the April 2009 hearing.  Notably, however, there is no indication that the appellant or her witnesses have any training, education or experience in medical matters such that they could competently offer an opinion as to diagnosis or etiology of pneumonia or any of the fatal conditions.  The Board points out that the diagnosis or etiology of pneumonia in this case is not something that is reasonably described as within the realm of lay expertise.  Pneumonia is a disease process not readily observable to a layperson, and which has symptoms in common with many other respiratory disorders.  Moreover, in this case the Veteran clearly had a complicated medical history of COPD, dysmotility problems, and prior scarring in the lungs which makes the diagnosis and etiology of pneumonia a complex task more suitable to the field of medicine than lay opinion.

In sum, the competent evidence of record shows that the Veteran did not have pneumonia during his first November 2007 hospitalization.  The appellant's assertion that VA failed to diagnose pneumonia at that time therefore is not supported by the record.  

By the time the Veteran was admitted for the second November 2007 hospitalization, he clearly already had pneumonia.  The appellant contends that VA did not properly treat the pneumonia or the Veteran's other conditions, and that the Veteran died as a result.  

The records show that the Veteran was evaluated when he was admitted, and found immediately to have pneumonia, hypoxemia and hypotension.  He was placed on nebulizers with diminishing results, and was placed on a course of antibiotics and ventilation.  He died despite all measures.  Both the March 2008 VA physician and Dr. Steinberg concluded that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in how the Veteran received medical care during the final hospitalization.  Dr. Thomson did not comment on the Veteran's care by VA, mentioning only that certain organisms, such as MSRA, could have caused the pneumonia, and that such organisms are common in hospitals.  He does not suggest, however, that the Veteran's pneumonia or other fatal disorders were at all impacted by any fault on VA's part.  

The only evidence in support of the appellant's allegation of fault again consists of the testimony of the appellant and her witnesses.  The Board finds, however, that laypersons are not competent to opine as to the standard of care expected of medical personnel in caring for a patient with an obviously complex medical history.  The records do not demonstrate any deficient care given to the Veteran that would be obvious to lay observation.   Even if they were competent, the Board finds the probative value of their opinion to be greatly outweighed by that of Dr. Steinberg in particular, who is not associated with the VA facility in question, and who offered an opinion against the claim which was based on a thorough understanding of the Veteran's history and his own experiences as a physician.

The Board notes that although the March 2008 VA physician described the Veteran's pneumonia as not predictable, he clearly was using that language in the sense of indicating that it was not clear when during the interim period between the two November 2007 hospitalizations that the pneumonia actually arose.  Neither he nor Dr. Steinberg (or Dr. Thomson) suggested that the Veteran's death was caused by an event during hospitalization that was not reasonably foreseeable.  When admitted, he was already ill from pneumonia and hypoxemia.  Those disorders are what ultimately led to his death.  The efforts of VA medical personnel were aimed at treating the pneumonia and hypoxemia, but the Veteran clearly was very ill when he was admitted on November 24, 2007, and there is no evidence suggesting that his death was due to an event that was not reasonably unforeseeable.

In sum, the competent evidence of record shows that the Veteran actually died primarily of pneumonia, which was not present during the first November 2007 VA hospitalization, and which instead developed between that period and the time of the second VA hospitalization in November 2007.  The Veteran's death (including with respect to the development and participation of the fatal disorders listed on the death certificate) was not caused by any failure to diagnose pneumonia during the first November 2007 hospitalization, and was not caused by any fault on the part of VA in treating his conditions during the second November 2007 hospitalization.  Nor is there evidence of fault on the part of VA with respect to the development or implication in his death of the Veteran's other fatal disorders.  Nor does the evidence show that the Veteran's death was due to an event that was not reasonably foreseeable.

Therefore, the Board finds that the preponderance of the evidence is against the claim.  As the evidence preponderates against the claim, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 ) (1990).


ORDER

Entitlement to Dependency and Indemnity Compensation benefits pursuant to 38 U.S.C.A. § 1151 based on treatment at a VA medical facility in November 2007 is denied.  





____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


